Per Curiam:

Respondent was disbarred from the practice of law in North Carolina. Pursuant to Paragraph 29 of the Rule on Disciplinary Procedure, we now disbar .him from the practice of law in this State.
*99A certified copy of the findings of fact and conclusions of law of the Disciplinary Hearing Commission of the North Carolina State Bar was forwarded to this Court on February 18, 1991. The order of disbarment dated December 28, 1990, was also received from the North Carolina Commission. The North Carolina Commission found that respondent had misappropriated the funds of two (2) clients and had failed to promptly pay the medical expenses from the clients’ funds as directed by the clients. The Commission determined that disbarment was the appropriate discipline for respondent.
Paragraph 29 of the South Carolina Rule on Disciplinary Procedure provides that, upon notice from this Court of receipt of a certified copy of disciplinary action in another jurisdiction, respondent shall be notified of his right to file with this Court a statement setting forth the reasons why the imposition of the identical discipline in this State would be unwarranted. On February 27, 1991, the Court signed an Order asking for such a statement from respondent. The Order was served on respondent by certified mail, return receipt requested, and respondent accepted service on March 28,1991. Although respondent was granted an extension until May 27, 1991, to file a statement, no statement has been received by this Court.
In our opinion, the identical discipline imposed by North Carolina is warranted in this case. Accordingly, it is ordered that respondent shall be disbarred from the practice of law in this State. Respondent shall file an affidavit with the Clerk, within fifteen (15) days of service of this opinion, showing he has fully complied with the provision of Paragraph 30 of the Rule on Disciplinary Procedure.
Disbarred.